Name: 96/644/EC: Council Decision of 11 November 1996 on the extension of the legal protection of topographies of semiconductor products to persons from the Isle of Man
 Type: Decision_ENTSCHEID
 Subject Matter: world organisations;  electronics and electrical engineering;  research and intellectual property;  Europe
 Date Published: 1996-11-16

 16.11.1996 EN Official Journal of the European Communities L 293/18 COUNCIL DECISION of 11 November 1996 on the extension of the legal protection of topographies of semiconductor products to persons from the Isle of Man (96/644/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 87/54/EEC (1) of 16 December 1986 on the legal protection of topographies of semiconductor products, and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas this right can be extended by Council Decision to persons who do not benefit from protection under the said provisions; Whereas the extension of the protection in question should be decided by the Community as a whole; Whereas the Community has, since 7 November 1987, extended such protection to persons from the Isle of Man by successive Council Decisions taken on an interim basis, the latest of which is Decision 94/828/EC (2); Whereas that Decision applied until 31 December 1995; Whereas the Isle of Man has appropiate legislation (3) on the protection of topographies of semiconductor products; whereas that legislation entered into force on 1 January 1994; whereas it applies Directive 87/54/EEC and gives effect to the Council's previous Decisions on the topic; whereas the Isle of Man extends application of the legislation to nationals of Member States of the Community; Whereas the Agreement on trade-related aspects of intellectual property rights, concluded on 15 April 1994, requires Members of the World Trade Organization to grant protection to integrated-circuit topographies in compliance with its own provisions and with those of the Treaty on Intellectual Property in Respect of Integrated Circuits to which it refers; Whereas the Agreement, together with that establishing the World Trade Organization, to which it is annexed, entered into force on 1 January 1995; Whereas it is forseeable that the Government of the United Kingdom will apply the Agreement establishing the World Trade Organization to the Isle of Man and that the Agreement on trade-related aspects of intellectual property rights will be implemented in respect of the Isle of Man; Whereas the provisions guaranteeing protection of topographies in the Isle of Man for persons from the Community are still in force there; Whereas protection should continue to be extended under Directive 87/54/EEC to the Isle of Man, with effect from 1 January 1996, until such time as the Isle of Man is bound by the provisions of the Agreement on trade-related aspects of intellectual property rights following the extension of the Agreement establishing the World Trade Organization to the Isle of Man, HAS ADOPTED THIS DECISION: Article 1 Member States shall extend the right to legal protection under Directive 87/54/EEC as follows: (a) natural persons who are nationals of the Isle of Man or who have their habitual residence in the territory of the Isle of Man shall be treated in the same way as nationals of a Member State; (b) companies or other legal persons from the Isle of Man which have a real and effective industrial or commercial establishment there shall be treated as if they had a real and effective industrial or commercial establishment in the territory of a Member State. Article 2 This Decision shall apply from 1 January 1996. Member States shall extend the right to protection under this Decision to the persons referred to in Article 1 until such time as the Isle of Man is bound by the provisions of the Agreement on trade-related aspects of intellectual property rights following the exension of the Agreement establishing the World Trade Organization to the Isle of Man. Any exclusive rights acquired under Decisions 87/532/EEC, 90/511/EEC, 94/828/EC or under this Decision shall continue to produce their effects for the period laid down under Directive 87/54/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 November 1996. For the Council The President R. QUINN (1) OJ No L 24, 27. 1. 1987, p. 36. (2) Council Decision 87/532/EEC of 26 October 1987 on the extension of legal protection of topographies of semiconductor products in respect of persons from certain countries and territories (OJ No L 313, 4. 11. 1987, p. 22); Council Decision 90/511/EEC of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories (OJ No L 285, 17. 10. 1990, p. 31); Council Decision 93/16/EEC of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories (OJ No L 11, 19. 1. 1993, p. 20), as amended by Decision 93/520/EEC (OJ No L 246, 2. 10. 1993, p. 31); Council Decision 94/828/EC of 19 December 1994 on the extension of the legal protection of topographies of semiconductor products to persons from certain territories (OJ No L 351, 31. 12. 1994, p. 12). (3) Design Right (Semiconductor Topographies) Order of 14 December 1993 and Design Right (Semiconductor Topographies) Regulations of 18 January 1994.